Citation Nr: 1113415	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  05-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of a right knee injury.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to January 1987.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to an increased evaluation for residuals of a right knee injury.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Board remanded the case for further development in February 2008.  That development was completed, and a rating decision was issued in December 2008 in which the RO granted service connection for degenerative joint disease of the right knee and assigned a 10 percent disability evaluation effective from October 18, 2008.  Because the October 2008 rating decision assigning a separate 10 percent disability evaluation does not represent the maximum rating available for the Veteran's right knee disability, the issue remains in appellate status, and as the separate disability rating for degenerative joint disease of the right knee arises from and is an element of the Veteran's appeal, the Board has jurisdiction of this issue. See AB v. Brown, 6 Vet. App. 35 (1993). 

The case was subsequently returned to the Board for appellate review.  The Board remanded the case again for further development in April 2009.  That development was completed, and the case has since been returned to the Board.

The Board also notes that the Veteran's representative submitted a statement in January 2009 asserting that the effective date for the grant of service connection for degenerative joint disease of the right knee should have been earlier than October 18, 2008.  However, that matter is not currently before the Board because it has not been prepared for appellate review.  Accordingly, the issue of entitlement to an earlier effective date for the grant of service connection for degenerative joint disease of the right knee is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Reason for Remand:  To afford the Veteran a VA examination.  


The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran was afforded VA examination in October 2008.  However, his representative submitted an informal hearing presentation in March 2011 in which he contended that the Veteran's right knee had worsened since that examination.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

As pointed out by the Veteran's representative, the February 2010 supplemental statement of the case indicated that the Veteran had failed to report for a VA examination.  However, the claims file does not appear to contain any notice or other documentation of a VA examination that was scheduled subsequent to the one performed in October 2008.  Therefore, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right knee disabilities.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:


1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of a right knee injury and degenerative joint disease of the right knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right knee disabilities.

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


